 In the Matter ofKINGSBURY MANUFACTURINGCOMPANYandJAMESLESLIE,et al.Case No. C-366.-Decided December 8,19-38Toy. Manufacturing Industry-Intereference,Restraint,and Coercion:threatto close plant because of failure to reach an agreement with employees in onedepartment-Discrimination:lock-out, discharge,and refusal to reinstate-Rein-statement Ordered-Back Pay:awarded five employees from date of lock-out or,discriminatory discharge until offer of reinstatement, except in case in which no.exception was taken to dismissal recommendation in Intermediate Report ; thenawarded to date of Intermediate Report and from date of Order to date ofreinstatement.Mr. Edward Schneider,for the Board.Faulkner & Bell,byMr. Philip H. Faulkner,andMr. E'r est L. Bell,of Keene, N. H., for the respondent.Mr. Philip B. Lush,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 17, 1937, James Leslie filed a charge in the name of theAmalgamated Association of Iron, Steel and Tin Workers, and onOctober 27, 1937, filed an amended charge in his own name with theRegional Director for the First Region (Boston, Massachusetts) al-leging that Kingsbury Manufacturing Company, Keene, New Hamp-shire, herein called the respondent, had engaged in and was engagingin unfairlabor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On November 1,1937, the National LaborRelationsBoard, herein called the Board, bythe said Regional Director,issuedand duly served upon the respond-ent a complaint and notice of hearing.The complaint alleged, insubstance, with reference to the unfair labor practices, that on March31, 1937, the respondent had locked out its employees in its pressroom,that it discharged and refused to reinstate certain employees in thepressroom since the lock-out, namely ; Austin Smith, Philip Flanders,and Napoleon Gaouette, and that it had discharged James Leslie andDonald Clark, welders, to discourage union activity.On November10 N. L R.B., No. 25.354 DECISIONS AND ORDERS3555, 1937, the respondent filed an answer admitting the allegations con-cerning its corporate existence and the nature of its business, includingthe allegation that its raw materials and finished products move ininterstate commerce.It denied all the remaining allegations of thecomplaint.Pursuant to notice, a hearing was held in Keene, New Hampshire,on November 8, 9, and 10, 1937, before Eugene Lacy, the Trial Ex-aminer duly designated by the Board.The Board and the re-spondent were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all the parties.At the close of -the Board's case counsel for the respondent made a motion to dismiss-on the ground that there was insufficient evidence to sustain theallegations of the complaint.This motion was denied by the TrialExaminer.His ruling is hereby affirmed.During the course of thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.On January 7, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in theunfair labor practices alleged in the complaint; he recommendedthat the respondent cease and desist from said unfair labor prac-tices; that the respondent offer immediate reinstatement to theirformer positions to James Leslie, Austin Smith, Donald Clark, andNapoleon Gaouette without prejudice to their seniority or other rightsor privileges; that the respondent make whole said employees forany loss or damage that they may have suffered by reason of theirdischarge; and that the respondent post proper notices of its intentionto cease and desist from said unfair labor practices.He furtherrecommended that the allegations of the complaint concerning PhilipFlanders be dismissed for lack of proof.On January 25, 1938, the respondent filed exceptions to the rulingsof the Trial Examiner and to the Intermediate Report.The re-spondent further asked -that it be permitted to file a brief.TheBoard granted the respondent permission to file a brief on or beforeFebruary 5, 1938.This time was subsequently extended twice at tl erequest of the respondent and thereafter the respondent filed saidbrief on March 1, 1938. Pursuant to notice duly served upon theparties, a hearing was held before the Board on May 19, 1938, inWashington, D. C., for the purpose of oral argument on the ex-ceptions to the Intermediate Report and on the record.The re-spondent was represented by counsel and participated in the oralargument.The Board has considered the respondent's exceptions andthe brief and finds the exceptions to be without merit. 356NATIONAL LABOR RELATIONS BOARDOn March 1, 1938, the respondent filed a motion to incorporate inthe record a certified copy of a divorce libel filed by Marion Smithagainst Austin Smith, one of the employees named in the complaint.On March 3, 1938, said'motion was denied by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of theState of New Hampshire with its principal place of business atKeene, New Hampshire, is engaged in the manufacture, sale, anddistribution of mechanical toys.About 95 per cent, by value, ofthe raw materials used in the manufacture of said toys are shippedinto the State of New Hampshire and 991/2 per cent of the finishedproducts of the respondent's plant are shipped to points outside ofthe State of New Hampshire.II.THE UNIONAmalgamated Association of Iron, Steel and Tin Workers is alabor organization affiliated with the Committee for Industrial Or-ganization.All the employees in the respondent's welding room andpressroom,except supervisory employees, are eligible to membership.III.THE UNFAIR LABOR PRACTICESA. The background of the unfair labor practicesDuring the year 1933 an attempt was made by some of the re-spondent's employees to organize for the purpose of collective bar-gainingunder the provisions of Section 7 (a) of the NationalIndustrial Recovery Act.When this attempt was made some of the,employees, who were most actively engaged in organization work,were discharged, and the effort to organize was abandoned.One ofthose discharged was Napoleon Gaouette, a worker in the pressroomand an active unionist.He was later reemployed by the respondent.No further attempt toorganizewas made until January 1937.During that month the respondent formulated a new policy of year-round production to provide continuous employment.Normal pro-duction required from 115 to 120 workers but in the past employmenthad been seasonal and it had been customary to close the plant duringthe wintermonths.The first week in January 1937, James Leslie, who had just re-turned to work after a lay-off of about three weeks, became interested DECISIONS AND ORDERS357in the formation of a labor union.He consulted with some of theother employees,both in the welding and pressrooms,about forminga union and found them responsive.He then consulted with CarlMatthews,president of the local textile union and of the CentralLabor Union of Keene, New Hampshire,who advised him to securethe aid ofJerryKangas, another employee.Leslie and Kangascalled a meeting for January16, 1937.Atthismeeting,which wasattended by 12 or 14 of the respondent's employees including Kangas,Leslie, and Gaouette,itwas determined that another meeting shouldbe called for January 23 and that, in the meantime,they would com-municate with the New England branch of the Committee for In-dustrial Organization to obtain information as to which affiliate ofthe Committee for Industrial Organization had jurisdiction over theworkers in the respondent's plant.A meeting was held on January23,which was attended by a larger number of the respondent'semployees than had attended the January 16 meeting.After a dis-cussion of unionism, it was decided to do more preliminary organiza-tion work and to hold another meeting on January 30, 1937.There is evidence that sometime between January 23 and January30 a notice was posted by the respondent on the plant bulletin boardstating in substance that the respondent was tired of the continual"sniping" that had been going on aroundthe plant;that if theemployees had any grievances which they wished to discuss eitherindividually or collectively they should come to the president ofthe company and present them "before they did somethingthat theymight regret."At the hearing the Board's attorney asked the re-spondent to produce this notice,but the respondent,through counsel,denied that there ever was any such notice.We find that such a,notice was posted because later in his testimony Kingsbury,presi-dent of the respondent,testified,inadvertently,to some of its con-tents.The union meeting scheduled for January 30 did not takeplace.On or about February 5,1938, most of the pressmen and most of thewelders went to a meeting with Kingsbury.At this conference, JerryKangas, who acted as spokesman,told Kingsbury that most employeesin the industry were receiving a 5 to 10 per cent raise in wages andthat the respondent's employees felt that they, too, were entitled tosuch a raise.At this point,Kingsbury read a statement to the em-ployees setting forth the respondent's financial condition and statingthat the respondent intended to raise wages on April 1,1937.Afterreading this statement Kingsbury told the employees that it was pos-sible to give this raise at once but that if the raise was given immedi-ately it would necessitate a cut in working hours from the current 44hours per week to 32 hours per week.He further stated that if the147841-30-vol 10-24 358NATIONAL LABOR RELATIONS BOARDemployees waited until April 1, 1937, a 10-per cent raise would begiven without any change in hours. The employees were satisfiedto wait and consequently no further action was taken to establish theUnion until nearly two months later.B. The lock-out and refusal of reinstatementOn or about March 26, 1937, the respondent posted a notice on itsbulletin board in which the new pay scale was announced.The newscale. gave a flat 10-per cent increase to those who were working on asalary basis.There was also a 5-per cent increase in the piece rateand a 5-per cent increase in the hourly quotas of the piece workers.Thus, if the piece workers could speed up their production 5 per cent,it would be possible for them to obtain the equivalent of a 10-per centincrease in wages.Many of the piece workers were dissatisfied withthis proposal because they had understood that there would be a flat10-per cent increase in the piece rate.On March 27 a union meetingwas held.This meeting was attended by about 20 of the respondent'semployees.No action was taken at this meeting. The scheduledincrease was discussed but another meeting was called for the follow-ing night.At the meeting on March 28 two identical petitions wereprepared. one to be signed by the men and the other by the women.The petitions requested the Committee for Industrial Organizationto grant the employees a charter.The petition for the men wassigned by all the men attending the meeting and was then given toNapoleon Gaouette to circulate to obtain additional signatures.Thepetition for the women was given to James Leslie to circulate amongthe women workers. Leslie was to be assisted in this work byDonald Clark and one Johnston.No attempt was made by these mento obtain any additional signatures on their petition until the follow-ing Tuesday night, March 30, 1937.Kingsbury testified that at aboutthis time he learned that the workers were dissatisfied and that theydesired a conference with the management.Accordingly, on themorning of March 30 a notice was posted on the bulletin board bythe respondent suggesting that a conference be held at 2 o'clock inthe afternoon.The notice described the respondent's price policystating, in substance, that despite the advance in the price of raw ma-terials and cost of operations the respondent had not increased itsprices because if the prices of its finished product were increased by10 per cent it would lose one-third of its business.The notice endedwith this statement : "It is not possible to maintain the low priceschedule with any further increase in labor costs."In accordance with the notice, at two o'clock that afternoon thepressroom and welding-room employees as a group went to see Kings-bury.He asked them if there were any questions that they would like DECISIONS AND ORDERS359to ask concerning the policies of the respondent.There was someexpression of individual opinion on wages and working conditions,and Kingsbury asked the men to get together and decide what theywanted.After the meeting he posted another notice on the bulletinboard asking the employees to formulate their demands and to submitthem through Jerry Kangas, who had acted as their spokesman duringprevious conferences.The notice invited any individual or group ofindividuals who were of the opinion that the collective demands wereinsufficient or too drastic to discuss the situation with the management.When the demands of the group were formulated a committee was.appointed to present them to the management.This committee con-sisted of Kangas, as requested by the management, and O'Neill andHammond. In accordance with the respondent's invitation, the unani-mous demands of the men in the pressroom were presented to Kings-bury by the committee on March 31. The committee asked that in thefuture a rate be paid on piece work which would enable the men tomake 40 cents per hour on work on which they had heretofore made34 to 36 cents per hour.Kingsbury informed Kangas, O'Neill, andHammond that he could not give them an immediate answer but thatthey would have their answer during the day.The answer came in the form of another notice which was postedon the bulletin board the same afternoon.This notice stated that thepressroom would close down that afternoon at 5 o'clock; that the restof the plant would close Saturday noon and that the closing wascaused by the inability of the management to meet the demands of agroup in the pressroom. It then set forth two choices that were beforethe management.The first choice was to stay closed until such timeas there was a sufficient volume of orders on hand to justify the reopen-ing of the plant, which the management indicated would be aroundJuly 1; the second choice was to accept for immediate reemployment,the men, if any, who were satisfied with the then existing rate of pay.The notice ended with an expression of regret on the part of the man-agement that this hardship had to be brought on "the many loyalworkers in other departments whose full cooperation and applicationwould otherwise have made possible the plan of full-time employmentthrough all or most of the year." In accordance with the notice thepressroom closed that evening but the remainder of the plant did notclose the following Saturday as the notice had stated.During thenext few days after the shut-down there was some slow-down and afew lay-offs in the other departments of the plant, but there was neverany shut-down of the other departments.On April 1, 1937, the morning after the pressroom shut-down,Kingsbury and Freeman, the foremen of the pressroom, met anddiscussed the employees whom they did not wish to rehire. 360NATIONAL LABOR RELATIONS BOARDOn April 1 a notice and a final check were sent to some of the-employees whom Kingsbury and Freeman had decided they did notwish to rehire.The notices stated that the check completed the pay-ment of wages due and terminated the individual's employment withthe respondent.Among those in the pressroom receiving such noticesand checks were Gaouette, Johnston, Sullivan, Kangas, and Smith.'Philip Flanders was discharged at the close of business on April 1.After-the conference between Kingsbury and Freeman on the morn-ing of April 1, the latter went to the homes of some of the men in thepressroom and offered them reemployment at the increased wage as-originally announced by the respondent.Among those who received'an invitation to return to work in the pressroom were O'Neill, Monroe,.Dee, and Cross.Among those not asked to return to work were Sul-livan, Gaouette, and Kangas.Each worker, who was reemployed, wastold to report to Kingsbury personally on Thursday, April 1, orFriday, April 2, 1937. 'On the morning of April 3 the respondent held a mass meeting ofits employees at which Kingsbury discussed the subject of unionism.Kingsbury had heard rumors that the plant would be picketed andthat an attempt would be made to close it. In the afternoon of thatday a resume of Kingsbury's speech was reduced to writing and postedon the bulletin board of the plant.The notice said in substance thatthe pressroom would reopen on Monday morning, April 5; that someof the old employees had agreed to return to work and that newemployees had been hired to replace some of the old workers ; that therespondent was not opposed to any employee, who desired to do so,joining a union; that the respondent objected to the coercion of itsemployees; and that the respondent felt that it could count on thesupport of its workers.After a futile attempt on the part of some of the discharged em-ployees to communicate with John Davie, State Commissioner ofLabor, a meeting was finally arranged between the respondent andthe discharged employees with the exception of those who had ob-tained other employment.The meeting was held in a local hotelduring the week of April 12 and was attended by Davie and Kings-bury.At this meeting each employee was charged with whateverfailures or mistakes the respondent thought were properly charge-able to him and each was instructed to report to Kingsbury in themorning.The employees named in the complaint, as well as otheremployees, reported to Kingsbury for individual conferences.At1Sullivan later was returned to work for a short period and then left the respondent'semploy to work elsewhere.Kangas, who was president of the Union,although refusedreinstatement by Kingsbury,was recommended by Kingsbury for work in his brother'splant, the Kingsbury Tool and Die Works,and had been employed there since a shorttime after his dismissal by the respondent. DECISIONS AND ORDERS361the individual conferences Kingsbury refused to reemploy any ofthe employees named in the complaint.There can be no question concerning the reason for the shut-downthe respondent's employees for the purpose of a collective effort tobetter their wages was the primary, if not the sole, cause for the shut-down.The notice posted by the respondent on its bulletin boardattributes the closing "to our inability to meet the demands of agroup 2in the pressroom."This notice asserts that the shut-downwas due to the respondent's financial inability to meet the em-ployees' collective demands.There was no showing made by therespondent to support this assertion, but in our view of the case itis unnecessary for us to decide whether or not in fact the respondentwas financially unable to grant the increases asked.Assuming therespondent's representation of its financial condition to be true, it issufficient to say that the respondent met the mere request 3 for anadjustment, which request it had invited, with an abrupt shut-down.It is to be noted that the notice ascribes the demands to only a groupin the pressroom although the demand Was the unanimous demand,of all the employees in the pressroom.This is significant becausewhen the respondent began to reinstate the employees on the nextday it omitted this "group" which it apparently held responsiblefor the demands.The respondent's real plan and intention in the shut-down is con--elusively shown by its subsequent conduct.On the day after theshut-down the respondent immediately decided which employees itwould not rehire and then proceeded to solicit the tractable em-ployees to return to work on its own terms. The basis for the selec-tion of those requested to return to work is revealed by Kingsbury'sexplanation of his reinstatement of Sullivan.Kingsbury explained"I felt that he had signed the union agreement, or gone into theUnion because he was willing to go along with the few that wereactively interested in it; but after talking with him I felt that he-was himself satisfied, and had just gone along with the others who-were more actively interested in the proposition."The plan was successful and within a short period all but the em-ployees the respondent had determined not to reinstate, were backatwork. It is plain from the record that the respondent felt thatthere was a group in its pressroom who were successfully unifyingthe employees into an effective bargaining unit and to stop this self-organization and to rid itself of those responsible for it, the respond-2 Italics ours.3It is to be noted that the record discloses no evidence of any strike action eitherpresent or contemplated if the respondent did not accede to the employees' requestTherespondent does not contend that its action was induced by anything other than thedemands referred to in the notice posted by the respondent. 362NATIONAL LABOR RELATIONS BOARDent resorted to the precipitate shut-down of the pressroom,lock-outof its employees,and refusal to reinstate the leaders.The respondent urged certain affirmative defenses for its failureto reinstate the pressroom employees who are named in the com-plaint.It asserts that it refused to reinstate Philip Flanders, the-timekeeper in the pressroom with three years' service,because he had.disclosed the wages of certain employees to other employees.Kings-bury considered the disclosure of such information to be a breach.of confidence injurious to the worker whose salary was disclosed.Kingsburystated that it had also come to his attention that Flanders,was running a fire-alarm pool and that he had failed to "pay off" infull to the winner of the pool.In neither instance was complaint,made to Kingsbury about Flanders by anyone alleged to have beeninjured by his activities.Flanders had never been cautioned orwarned because of either activity.The pool was run with the con-sent and knowledge of Kingsbury and he had no objection to such-a pool.Kingsbury claims that he refused to reinstate Flanders whenthe latter failed to pay the full prize to the winner because he feltthat this failure would cause friction in the shop.He admitted thatthe person who had won the prize had not complained to him aboutnot being paid and there is evidence to indicate that a satisfactoryarrangement had been made between Flanders and the winner forthe payment of the prize.Kingsbury stated that he refused to reinstate Napoleon Gaouettebecause his foreman, Freeman, told him that Gaouette was holdingup production.Gaouette started to work for the respondent 9 or 10years prior to his discharge.While in 1933 Gaouette had admittedlyindicated to other employees that they should-not exceed a certainproduction quota, there was no showing other than Kingsbury'sstatement that since that date he had either done or said anything toaffect production adversely.Freeman was on the stand twice duringthe course of the hearing and neither stated that Gaouette was hold-ing up production,nor that he had told Kingsbury that Gaouettewas holding up production.The respondent,in defense of its refusal to reinstate Austin Smith,urged that Smith, on occasions,had come to work in an intoxicatedcondition,and that on one occasion it had been necessary to send himhome because he was unable to do his work.Smith was also chargedwith drinking with other persons around the plant. Counsel for therespondent cross-examined Smith at somelength,and Smith cate-gorically denied that he had ever been under the influence of liquorat any time during working hours.He was not asked if he wassent home from work on any occasion because of inebriation. Smithhad worked for the respondent satisfactorily for about a year.Allof the alleged incidents that the respondent urges as reasons for its DECISIONS AND ORDERS363failure to reinstate him occurred a substantial time prior to the lock-out, and the respondent advances no immediate reason for its action.We do not find such evidence persuasive as the asserted infractionsof rules, if committed, were committed some time prior to the lock-out.Under all the circumstances we do not find these alleged causesfor the refusal to reinstate Flanders, Gaouette, and Smith convincingand cannot credit them as the real reasons why the respondent de-nied these employees reinstatement.We find that the respondent closed the pressroom on March 31,1937, and locked out employees therein, and thereafter refused toreinstateAustin Smith, Napoleon Gaouette, and Philip Flanders,thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.C. The dischargesJames Leslie,a welder, had been employed by the respondent sincethe first of June 1933 during such time as the plant had been in opera-tion.His earnings were between $20 and $24 per week.He was dis-charged on April 3, 1937.Leslie testified that his work had beenpraised by Boyer, a subforeman, on two or three occasions and thaton only one occasion did Boyer tell him that one of his welds was notholding.James Leslie can properly be called the instigator of the Union inthe respondent's shop. It was entirely due to his activity that theunion movement originated in the plant. In the course of this ac-tivity he circulated the petition for the women employees to sign andon the next day he was notified of his discharge to become effectivethe following Saturday.The respondent denies that it discharged James Leslie because ofhis union activity and contends that he was discharged because ofdefective work.There was testimony to indicate that during a periodof two or three weeks 400 defective toys were taken out by the in-spectress because of defective work done in the welding process onthe rear fenders.This was the operation on which Leslie was en-gaged and he was the only one doing. this particular work.The re-spondent claims that three or four defective pieces in this operationin the course of a day's work was considered normal, but that 10defective pieces in the same period was indicative of inefficient work-manship.It was the duty of Boyer, the subforeman, to make anoccasional inspection of each man's work each day, and to check themachines with which the work was being done.He testified that hefrequently found defective work that had been done by Leslie andthat he returned it to him to be re-welded.An inspectress, ClaraBallWellington, testified that she had found from 30 to 40 bad and 364NATIONAL LABOR RELATIONS BOARDdefective welds per day on the rear fenders of the toy ladder-truckon which Leslie was working for a period of about three weeks nextpreceding Leslie's discharge.She further testified that she mentionedthese defects to Leslie but that she could not remember whether itwas in 1936 or in 1937 that she had spoken to him about it.Leslie explained that if there was any substantial increase in thenumber of defective pieces which he had welded, it was entirelyattributable to the machine which be was using.The machine neededoverhauling.He had called this to the attention of Boyer on manyoccasions and he was told that he would have to keep on workingwith it until it could be spared long enough for an overhaul job.When Boyer was questioned on cross-examination whether or notLeslie had requested that he repair his machine, he was evasive andreplied : "No, I cannot say that I remember too much about his askingme to repair his machine."Under the circumstances, we find thatBoyer was requested by Leslie on several occasions to repair Leslie'smachine.The contentions of the respondent as to the reason for dischargingLeslie are not convincing. It is difficult to believe that the numberof defective toys suddenly increased tenfold and that this conditionwas allowed to continue for a period of weeks without some drasticand immediate action being taken, unless there was good cause shownfor the increase.It is probably true that there was an increase inthe number of defective toys that were being produced and that thisincrease was due to the failure of the welds on the rear fenders tohold.However, the machine that Leslie was compelled to use wasin need of overhauling and we believe that it was the defectivemachine that was causing the trouble rather than his inefficient work-manship, which would tend to explain why no action was takenagainst Leslie prior to his discharge.The respondent states that in order to increase his production andwages Leslie attempted to work too fast and that his excessive speedcaused the points of his machine to "mushroom," which in turncaused his work to become deficient in quality.Leslie worked on apiece-work basis and consistently earned $20 to $25 per week.Sinceno records or testimony' were introduced to show that he had eitherearned larger wages or produced morel pieces during the last threeweeks of his employment. than he had theretofore, it is unlikely thatany increase in defective toys was attributable to Leslie's high-speedwork.We find that the respondent discharged and refused to rehireJames Leslie because of his union membership and activity, therebydiscouraging membership in a labor organization by discriminationin regard to hire and tenure of employment, thereby also interferingwith, restraining, and coercing its employees in the exercise of therights' guaranteed in Section 7 of the Act. DECISIONS AND ORDERS365,Donald Clarkwas also a welder and had been employed by therespondent as such for three seasons.He was earning $25 to $2Tper week at the time of his discharge on April 2, 1937.Althoughhis work was occasionally criticized during the course of his employ-ment, he received no more criticism than any of the other welders.Donald Clark .was an active unionist.He was one of those who,signed the petition to the Committee, for Industrial Organization.He went with Leslie to solicit signers on the girls' petition to theCommittee for Industrial Organization.He also attended the meet-ings with, Kingsbury when the welding and pressrooms called OD'him in a body to obtain concessions.The respondent states that it was necessary to dismiss DonaldClark because of defective workmanship.There was no evidence ofany probative value introduced to indicate the existence of such defi-cient work.Clark was a welder in the same department and pre-sumably worked on the same toy as Leslie.His work went through'the, same inspection as Leslie's and was examined by the sameinspectress.The exact weld which he was making does not appearfrom the record, but Clara Ball Wellington, the inspectress, who,testified concerning the large quantity of Leslie's defective welds,.stated that she never came across any defective front-fender weldsand that the only defective welds, other than Leslie's, that she didfind on this toy, was an. occasional dashboard defect. She stated,-"Might get about three toys a day, not over that.Some days not even*that, not any."Since, in the normal course of her inspections, shewould have found any defects in Clark's welding and apparentlydid not, we cannot find that Donald Clark was guilty of inferiorworkmanship.The respondent states that the union activity of Clark had nothingto do with his dismissal.We regard it as significant that within2 days of the time that the committee composed of Leslie, Clark, andJohnston made their first calls on the women employees to ask them-to sign the petition to the Committee for Industrial Organization all'three were discharged.We find that the respondent discharged and refused to rehireDonald Clark because of his union membership and activity andthereby interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, as set forth above,,occurring in connection with the operations of the respondent de-scribed in Section 1 above, have a close, intimate, and substantialrelation to trade, traffic, commerce, and transportation among the 366NATIONAL LABOR RELATIONS BOARDseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYWe have found that the closing of the pressroom on March 31,1937, was a lock-out; that Napoleon Gaouette, Philip Flanders, andAustin Smith were victims of that lock-out; that the respondent failedto reemploy these workers for the purpose of discouraging member-ship in a labor organization and that the discharge of James Leslieand Donald Clark were discriminatory discharges to discourage mem-bership in a labor organization.Accordingly, we shall order therespondent to reinstate all of the above-mentioned employees to theirformer positions without prejudice to their seniority and any otherrights and privileges.We shall order the respondent to make Napoleon Gaouette, AustinSmith, James Leslie, and Donald Clark whole for any losses of paythey have suffered by reason of their respective discharges or failure'of reinstatement by payment to each of them of a sum equal to theamount which he normally would have earned as wages from March31, 1937, to the date of the offer of reinstatement less his net earnings 4during said period.Since the Trial Examiner in his Intermediate Report recommendedthe dismissal of the case of Philip Flanders we will order back pay*for him only from the date of his discharge until the date of theIntermediate Report and from the date of our decision to the dateof offer of reinstatement .5Upon the basis of the foregoing findings of fact and upon theCONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel and Tin Workers is alabor organization within the meaning of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor' practiceswithin the meaning of Section 8 (1) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of Napoleon Gaouette, Philip Flanders, Austin4 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workers Union, Local 2.590.8 N. L. R B. 440.5In the Matter of Kentucky Firebrick CompanyandUnited Brick d Clay Workers ofAmerica, Local Union No. 510,Order enforced:NationalLaborRelations Board v. TheKentucky Firebrick Company,99 F. (2d)89 (C C. A. 6th),decided June 29, 1938. DECISIONS AND ORDERS367Smith, James Leslie, and Donald Clark, thereby discouraging member-ship in the union, has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices.affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Kingsbury Manufacturing Company, Keene, New Hamp-shire, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in any labor organization by dis-criminating in regard to hire or tenure of employment or any term orcondition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Philip Flanders, Napoleon Gaouette, Austin Smith,James Leslie, and Donald Clark immediate and full reinstatementto their former positions without prejudice to their seniority or otherrights and privileges;(b)Make whole Napoleon Gaouette and Austin Smith for anyloss they may have suffered by reason of the lock-out and the failureof the respondent to reinstate said employees to their former posi-tions by payment to each of them respectively, of a sum of moneyequal to that which each of them would normally have earned aswages during the period from March 31, 1937, to the date of theoffer of reinstatement, less his net earnings during said period; de-ducting, however, from the amount otherwise due to each of saidemployees monies received by said employees during said period forwork performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(c)Make whole James Leslie and Donald Clark for any loss theymay have suffered by reason of their discharge by payment to each 368NATIONALLABOR RELATIONS BOARDof them, respectively, of a sum of money equal to that sum which theywould normally have earned from April 3, 1937, to the date of theoffer of reinstatement less his net earnings during said period; de-ducting, however, from the amount otherwise due to each of saidemployees monies received by said employees during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;-(d)Make whole Philip Flanders for any loss he may have suf-fered by reason of the lock-out and the failure of the respondentto reinstate him by payment to him of a sum equal to that which hewould normally have earned as wages during the period from April 1,1937, to the date of the Intermediate Report herein, less his net earn-ings during said period, and' a further sum of money equal to thatwhich he would normally have earned as wages from the date of thisdecision to the date of the offer of reinstatement ordered herein lesshis net earnings during said period; deducting, however, from theamount otherwise due to said employee monies received by said em-ployee during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(e)Post notices in conspicuous places in the respondent's plantat Keene, New Hampshire, and maintain said notices for a period ofat least thirty (30) consecutive days, stating that respondent willcease and desist as aforesaid ;(f)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this' Order what steps therespondent has taken to comply herewith.SAME TITLE]AMENDMENT TO DECISIONANDORDERI>ecen?iler 3f,. 1938On December 8, 1938, the National Labor Relations Board, herein-after called the Board, issued its Decision and Order in the above-entitled matter.On December 17, 1938, the respondent filed with theBoard a motion to vacate the Decision and Order and reconsider the DECISIONSANDORDERS369case on the ground that the decision was based on incorrect evidencedue to an error in the transcript of the record.In the third sentence of the tenth paragraph of section B of theDecision,we stated,"The basis for the selection of those requestedto return to work is revealed by Kingsbury's explanation of his rein-statement of Sullivan.Kingsbury explained`I felt that he hadsigned the union agreement,or gone into the Union because he waswilling to go along with the few that were actively interested in it;but after talking with him I felt that he was himself satisfied, andhad just gone along with the others who were more actively interestedin the proposition."'Upon investigation it appears that, as the respondent asserts, thequoted testimony had been incorrectly transcribed in the record.Thecorrect testimony was :I felt that he had signed the unanimous agreement or gone intothe unanimous agreement because he was willing to go along withthe few that were very actively interested in it; but after talkingwith him I felt that he was himself satisfied,and had just gonealong with the others who were more actively interested in theproposition.In order to correct the misquotation of the witness'testimony, theDecision is hereby amended by striking the third sentence of the tenthparagraph of section B of the Decision and substituting therefor thefollowing:The basis for the selection of those requested to return to workis revealedby Kingsbury's explanation of his reinstatement ofSullivan.Kingsbury explained,"I felt that he had signed theunanimous agreement,or gone into the unanimous agreement be-cause he was willing to go along with the few that were activelyinterested in it; but after talking with him I felt that he washimself satisfied, and had just gone along with the others whowere more actively interested in the proposition."Pursuant to the respondent'smotion, the Board has reconsideredthe case.The Board is of the opinion that the amendment does notalter its ultimate findings of fact.With the amendment above notedthe Board's findings of fact, conclusions of law, and order, as setforth in its Decision and Order of December 8, 1938, are herebyaffirmed.Except to the extent granted as hereinabove indicated,the re-spondent'smotion is hereby denied.10 N L R. B., No. 25a.